--------------------------------------------------------------------------------

Exhibit 10.2

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

NUTRASTAR INTERNATIONAL INC.
SERIES C COMMON STOCK PURCHASE WARRANT

Warrant No. [__]


Dated: [May ___, 2010]


NUTRASTAR INTERNATIONAL INC., a Nevada corporation (the "Company"), hereby
certifies that, for value received, [________] or its registered assigns (the
"Holder"), is entitled to purchase from the Company up to a total of [_______]
shares of common stock, par value $0.001 per share (the "Common Stock"), of the
Company (each such share, a "Warrant Share" and all such shares, the "Warrant
Shares") at an exercise price equal to $3.40 per share (as may be adjusted from
time to time as provided in Section 9, the "Exercise Price"), at any time and
from time to time after the date hereof through and including the three-year
anniversary of the date hereof (the "Expiration Date"), and subject to the terms
and conditions set forth herein. This Warrant (this "Warrant") is one of a
series of similar warrants issued pursuant to the Securities Purchase Agreement
dated as of May 27, 2010 by and among the Company and each of the Purchasers
identified on the signature pages thereto (the "Purchase Agreement").

1.   Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

2.   Registration of the Warrant Shares. The Company shall register the Warrant
Shares in accordance with the registration provisions set forth in the Purchase
Agreement. The Company may deem and treat the registered Holder of this Warrant
as the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

3.   Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the warrant register (the “Warrant Register”), upon
surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified herein. Upon any such registration or transfer, a new warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new warrant, a "New Warrant"), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations in respect of the New Warrant that the Holder has in respect of
this Warrant.

--------------------------------------------------------------------------------

4. Exercise and Duration of Warrants.

(a) Exercise. This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date. At 5:00 P.M., Los Angeles, California time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value and this Warrant shall be terminated and shall no
longer be outstanding.

(b) Procedures for Exercise. The Holder may exercise this Warrant by delivering
to the Company (i) an exercise notice, in the form attached hereto (the
"Exercise Notice"), appropriately completed and duly signed, and (ii) if such
Holder is not utilizing the cashless exercise provisions pursuant to Section 10
below, payment by wire transfer of immediately available funds to an account
designated by the Company of the Exercise Price for the number of Warrant Shares
as to which this Warrant is being exercised, and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an "Exercise Date." The Holder shall be required to deliver the
original Warrant in order to effect an exercise hereunder. Upon the execution
and delivery of the Exercise Notice, the Company shall issue a New Warrant to
the Holder evidencing the right to purchase the remaining number of Warrant
Shares.

5. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Business Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise, free of restrictive legends unless a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective and the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144 under the Securities Act. The Holder, or any Person so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder, use its best efforts to deliver Warrant Shares hereunder
electronically through The Depository Trust Corporation or another established
clearing corporation performing similar functions, if available. If as of the
time of exercise the Warrant Shares constitute restricted or control securities,
the Holder, by exercising, agrees not to resell them except in compliance with
all applicable securities laws.

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

--------------------------------------------------------------------------------

(c) To the extent permitted by law, the Company's obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit a Holder's right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance or injunctive
relief with respect to the Company's failure to timely deliver certificates
representing shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such actions as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

--------------------------------------------------------------------------------

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

(a) Adjustments to the Exercise Price.


(i) If, at any time or from time to time after the date hereof, the Company
shall issue any Additional Stock (as defined in Section 9(a)(vi) below) without
consideration or for consideration per share less than the Exercise Price in
effect immediately prior to the issuance of such Additional Stock, such Exercise
Price in effect immediately prior to such issuance shall (except as otherwise
provided in this Section 9(a)) be adjusted to that price (rounded to the nearest
cent) determined by multiplying the Exercise Price then in effect by a fraction:

(A) the numerator of which shall be equal to the sum of (1) the number of shares
of Common Stock outstanding immediately prior to the issuance of such Additional
Stock plus (2) the number of shares of Common Stock (rounded to the nearest
whole share) which the aggregate consideration for the total number of such
Additional Stock so issued would purchase at a price per share equal to the
Exercise Price then in effect, and

(B) the denominator of which shall be equal to the sum of (x) the number of
shares of Common Stock outstanding immediately prior to the issuance of such
Additional Stock plus (y) the number of such Additional Stock so issued.

(ii) No adjustment of the Exercise Price for any Warrant Share shall be made in
an amount less than one cent per share; provided that any adjustments which are
not required to be made by reason of this sentence shall be carried forward and
shall be taken into account in any subsequent adjustment made. Except to the
limited extent provided for in Sections 9(a)(v)(C), 9(a)(v)(D) and 9(a)(v)(E) no
adjustment of such Exercise Price pursuant to this Section 9(a) shall have the
effect of increasing the Exercise Price above the Exercise Price in effect
immediately prior to such adjustment.

(iii) In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by the Company for any underwriting or otherwise in connection with
the issuance and sale thereof.

(iv) In the case of the issuance of the Additional Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair value thereof as determined by the Board of Directors of
the Company irrespective of any accounting treatment.

(v) In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the following provisions shall apply for all
purposes of this Section 9(a): (A) The aggregate number of shares of Common
Stock deliverable upon exercise (assuming the satisfaction of any conditions to
exercisability, including but not limited to the passage of time, but without
taking into account potential antidilution adjustments) of such options to
purchase or rights to subscribe for Common Stock shall be deemed to have been
issued and outstanding at the time such options or rights were issued and for a
consideration equal to the consideration (determined in the manner provided in
Sections 9(a)(iii) and 9(a)(iv)), if any, received by the Company upon the
issuance of such options or rights plus the minimum exercise price provided in
such options or rights (without taking into account potential antidilution
adjustments) for the Common Stock covered thereby.

--------------------------------------------------------------------------------

(B) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including but not limited to the passage of
time, but without taking into account potential antidilution adjustments) for
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued and outstanding at the time such securities were issued or such
options or rights were issued and for a consideration equal to the
consideration, if any, received by the Company for any such securities and
related options or rights (excluding any cash received or account of accrued
interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by the Company (without taking into account potential
antidilution adjustments) upon the conversion or exchange of such securities or
the exercise of any related options or rights (the consideration in each case to
be determined in the manner provided in Sections 9(a)(iii) and 9(a)(iv)).

(C) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Company upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, including, but not limited to, a change resulting from
the antidilution provisions thereof, the Exercise Price, to the extent in any
way affected by or computed using such options, rights or securities, shall be
recomputed to reflect such change, but no further adjustment shall be made for
the actual issuance of Common Stock or any payment of such consideration upon
the exercise of any such options or rights or the conversion or exchange of such
securities.

(D) Upon the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities, the Exercise Price, to
the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities which remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.

(E) The number of shares of Common Stock deemed issued and the consideration
deemed paid therefor pursuant to Sections 9(a)(v)(A) and 9(a)(v)(B) shall be
appropriately adjusted to reflect any change, termination or expiration of the
type described in either Section 9(a)(v)(C) or 9(a)(v)(D).

--------------------------------------------------------------------------------

(vi) "Additional Stock" shall mean any shares of Common Stock issued (or deemed
to have been issued pursuant to Section 9(a)(v)) by the Company after the date
hereof, other than:

(A) shares of Common Stock issued or so deemed to have been issued upon
conversion of shares of Series A Preferred Stock;

(B) shares of Common Stock issued or so deemed to have been issued to officers,
directors, consultants or employees of the Company pursuant to a plan or program
adopted by the Company's Board of Directors;

(C) shares of Common Stock (or options, warrants or other rights to purchase
such Common Stock) issued or so deemed to have been issued in connection with
acquisitions, merger transactions, consolidations or similar business
combinations;

(D) shares of Common Stock issued or so deemed to have been issued in connection
with leases, bank financings, credit agreements or similar instruments with
equipment lessors, commercial lenders, banks, or similar financial institutions
if approved by the Board of Directors;

(E) shares of Common Stock issued or so deemed to have been issued in connection
with a strategic alliance or corporate partnering transaction entered into by
the Company;

(F) shares of Common Stock issued or so deemed to have been issued pursuant to
options and warrants outstanding on the date hereof; and

(G) shares of Common Stock issued or so deemed to have been issued pursuant to a
transaction described in Section 9(b) or Section 9(c) for which adjustments are
made pursuant to such Section.

(b) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(c) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by Section 9(b)), (iii) rights or warrants to subscribe for or purchase
any security, or (iv) any other asset (in each case, "Distributed Property"),
then in each such case the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution shall be adjusted (effective on such record date) to equal the
product of such Exercise Price times a fraction of which the denominator shall
be the average of the closing price of the Company’s Common Stock (as reflected
on the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, or the OTC Bulletin
Board, as applicable (the "Listed Stock Exchange")) for the five trading days
immediately prior to (but not including) such record date and of which the
numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of one outstanding share of Common
Stock, as determined by the Company's independent certified public accountants
that regularly examine the financial statements of the Company (an "Appraiser").
In such event, the Holder, after receipt of the determination by the Appraiser,
shall have the right to select an additional appraiser (which shall be a
nationally recognized accounting firm), in which case such fair market value
shall be deemed to equal the average of the values determined by each of the
Appraiser and such appraiser. As an alternative to the foregoing adjustment to
the Exercise Price, at the request of the Holder delivered before the 90th day
after such record date, the Company will deliver to the Holder, within five
business days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that the Holder would have been entitled
to receive in respect of the Warrant Shares for which this Warrant could have
been exercised immediately prior to such record date. If such Distributed
Property is not delivered to the Holder pursuant to the preceding sentence, then
upon expiration of or any exercise of the Warrant that occurs after such record
date, the Holder shall remain entitled to receive, in addition to the Warrant
Shares otherwise issuable upon such exercise (if applicable), such Distributed
Property.

--------------------------------------------------------------------------------

(d) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(b) above) (in any
such case, a "Fundamental Transaction"), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the Holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate Consideration").
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. In the event of
a Fundamental Transaction, the Company or the successor or purchasing Person, as
the case may be, shall execute with the Holder a written agreement providing
that:

--------------------------------------------------------------------------------

(x) this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this Section 9(d);

(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance, such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company's obligations under this
Warrant and the Purchase Agreement; and

(z) if registration or qualification is required under the Securities Exchange
Act of 1934, as amended, or applicable state law for the public resale by the
Holder of shares of stock and other securities so issuable upon exercise of this
Warrant, all rights applicable to registration of the Common Stock issuable upon
exercise of this Warrant shall apply to the Alternate Consideration.

If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder's
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder's right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Subsection (d) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If any Fundamental Transaction
constitutes or results in a change of control, the Company (or any such
successor or surviving entity) will purchase the Warrant from the Holder for a
purchase price, payable in cash within five Business Days after such request
(or, if later, on the effective date of the Fundamental Transaction), equal to
the Black-Scholes value of the remaining unexercised portion of this Warrant on
the date of such request.

(e) Number of Warrant Shares. Simultaneously with any adjustments to the
Exercise Price pursuant to Subsections (a), (b) or (c), the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

(f) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

--------------------------------------------------------------------------------

(g) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's transfer agent.

(h) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction, or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

10. Payment of Exercise Price. Provided that the Company's Common Stock is
listed on a Listed Stock Exchange, the Holder may satisfy its obligation to pay
the Exercise Price through a "cashless exercise," in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

X = Y [(A-B)/A]


where:


X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the arithmetic average of the closing prices for the five trading days (as
reflected on such Listed Stock Exchange) immediately prior to (but not
including) the Exercise Date.

B = the Exercise Price.

--------------------------------------------------------------------------------

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

11. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares upon the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

12. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 5:00 p.m. (Los Angeles, California
time) on a business day, (ii) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a business day
or later than 5:00 p.m. (Los Angeles, California time) on any business day,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices or
communications shall be as set forth in the Purchase Agreement.

13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days' notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder's last address as shown on
the Warrant Register.

14. Miscellaneous.

(a) Assignment; Successors; Amendment. Subject to the restrictions on transfer
set forth on the first page hereof, this Warrant may be assigned by the Holder.
This Warrant may not be assigned by the Company except to a successor in the
event of a Fundamental Transaction. This Warrant shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Subject to the preceding sentence, nothing in this Warrant
shall be construed to give to any Person other than the Company and the Holder
any legal or equitable right, remedy or cause of action under this Warrant. This
Warrant may be amended only in writing signed by the Company and the Holder or
their successors and assigns.

(b) Further Actions. The Company will not, by amendment of its governing
documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any Warrant Shares above the amount payable therefor
on such exercise, (ii) will take all such action as may be reasonably necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable Warrant Shares on the exercise of this Warrant, and (iii)
will not close its stockholder books or records in any manner which interferes
with the timely exercise of this Warrant.

--------------------------------------------------------------------------------

(c) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
by being a Holder, be entitled to any rights of a stockholder with respect to
the Warrant Shares.

(d) Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Warrant (whether brought against a party hereto or its respective
Affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of Las
Vegas, Nevada. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Las Vegas,
Nevada for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of this Warrant), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Warrant, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

(e) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(f) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

--------------------------------------------------------------------------------

[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

NUTRASTAR INTERNATIONAL INC.
          By:   ____________________________________________ Name:   Han Lianyun
Title:     Chief Executive Officer and Chairperson        



--------------------------------------------------------------------------------



FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

To: Nutrastar International Inc.

The undersigned is the Holder of Warrant No. [__] (the "Warrant") issued by
Nutrastar International Inc., a Nevada corporation (the "Company"). Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

1.

The Warrant is currently exercisable to purchase a total of
______________Warrant Shares.

    2.

The undersigned Holder hereby exercises its right to purchase
_________________Warrant Shares pursuant to the Warrant.

    3.

The Holder intends that payment of the Exercise Price shall be made as (check
one):

   

____ "Cash Exercise" under Section 4(b); or

   

[____ "Cashless Exercise" under Section 10 (if permitted).]

    4.

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________to the Company in accordance with the terms of the Warrant.

    5.

Pursuant to this exercise, the Company shall deliver to the Holder
_______________Warrant Shares in accordance with the terms of the Warrant.

    6.

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________Warrant Shares.


Dated: ________________, Name of Holder:       (Print)
_______________________________       By:   ________________________________    
  Name:   ______________________________       Title:   
______________________________


--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To be completed and signed only upon transfer of the Warrant)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________the right represented by the within Warrant to
purchase ____________shares of Common Stock of Nutrastar International Inc. to
which the within Warrant relates and appoints ________________attorney to
transfer said right on the books of Nutrastar International Inc. with full power
of substitution in the premises.

Dated: ________________, ____________ Name of Holder:           Name:
__________________________________   By: ____________________________________  
Name: __________________________________   Title:
___________________________________       (Signature must conform in all
respects to   name of the Holder as specified on the face of   the Warrant)    
  Address:       __________________________________________  
__________________________________________ In the presence of:  
_______________________________________  


--------------------------------------------------------------------------------